DETAILED ACTION
The communication dated 1/29/2019 has been entered and fully considered.
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: “second major surface opposite the first major surface” in lines 9-10 should read “second major surface opposite the first major surface,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHO et al. (WO 2016/064669 A1), hereinafter AHO, in view of Jordan et al. (U.S. 10,711,453), hereinafter JORDAN, as evidenced by Schirneker (U.S. 5,193,994), hereinafter SCHIRNEKER.
Regarding claim 1, AHO et al. (WO 2016/064669 A1) teaches: A method for reducing ingress of water into an edge of a light redirecting construction (AHO teaches a method for making light redirecting film constructions [pg. 1, lines 5-10]. AHO teaches this construction fully seals the laminate from contaminates such as water [pg. 42, line 33]) comprising: providing a light redirecting construction having a first major surface and a second major surface opposite the first major surface (AHO teaches an article comprising a light redirecting layer comprising a first major surface and a second major surface [pg. 3, lines 20-25]), and depositing a sealant on at least a portion of an edge of the light redirecting construction (AHO teaches one or more , wherein the light redirecting construction comprises: a light redirecting film comprising a plurality of microstructured prismatic elements (AHO teaches the article has a light redirecting layer comprises one or more microstructured prismatic elements on its first major surface [pg. 4, lines 5-10; pg. 13, lines 15-20]), having a first major surface and a second major surface opposite the first major surface (AHO teaches the first substrate having a first major surface and a second major surface opposite the first major surface [pg. 29, lines 5-10; claims 15 and 64]), an adhesive layer comprising an adhesive (AHO teaches an adhesive layer [pg. 4, lines 5-10]), wherein the adhesive layer has a first major surface and a second major surface opposite the first major surface (AHO teaches the adhesive layer has a first major surface and a second major surface opposite the first major surface [pg. 4, lines 5-10]), a cover film having a first major surface and a second major surface opposite the first major surface (AHO teaches a cover film (1243) [pg. 24, lines 20-25], which shows the cover film has a first major surface and second major surface opposite the first major surface [Fig. 12]), wherein the microstructured prismatic elements penetrate at least partially into the first major surface of the adhesive layer (AHO shows the microstructured prismatic elements penetrate at least partially into the first major surface of the adhesive layer (1245) [Fig. 12]), wherein the second major surface of the adhesive layer is immediately adjacent to the first major surface of the cover film (AHO shows the second major surface of the adhesive is immediately adjacent to the major surface of the cover film [Fig. 12]) wherein the light redirecting construction has at least one channel defined by the volume enclosed between the surface of the microstructured prismatic elements and the adhesive layer wherein the at least one channel extends from at least one edge of the light redirecting construction inwards (AHO shows there are channels defined by the volume enclosed between the microstructured prismatic elements and the adhesive layer (1245) and extends from at least one edge of the construction inwards [Fig. 12; pg. 16, lines 10-15]), wherein the sealant is a wax and penetrates in the channel at most 5 mm (AHO teaches a width of the channel defines a gap and the average gap is between 0.1 mm and 40 mm [claim 90], which encompasses the claim).
AHO does not teach the barrier elements being a wax. In the same field of endeavor, sealants, JORDAN teaches an edge seal/coating can include waxes [Col. 14, lines 30-35]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AHO, by substituting the barrier elements to be wax, as suggested by JORDAN, in order to reduce or prevent water [Col. 14, lines 30-31].
Regarding claim 4, AHO teaches: wherein the sealant reduces capillary flow of water into the channel with respect to a light redirecting construction lacking the sealant (AHO teaches the barrier elements have sufficient structural integrity to substantially prevent flow of the adhesive [pg. 3, lines 5-10]. AHO teaches the adhesive pattern fully seals the laminate from contaminants such as water [pg. 42, lines 29-32]).
Regarding claim 5, AHO teaches: wherein the sealant reduces water ingress into the channel with respect to a light redirecting construction lacking the sealant (AHO teaches the adhesive pattern fully seals the laminate from contaminants such as water [pg. 42, lines 29-32]).
Regarding claim 6, AHO teaches: wherein the sealant covers at least 80% of the cross sectional area of the channel 
Regarding claim 7, AHO teaches: wherein the sealant covers at least 99% of the cross sectional area of the channel (AHO teaches the total surface area of the one or more barrier elements is greater than 60% of the light redirecting area, which encompasses the claim [pg. 44, lines 5-10]. AHO teaches the total surface area of one or more barrier elements is greater than 90% [pg. 45, lines 15-20]).
Regarding claim 9, AHO teaches: wherein the at least one channel extends from an edge of the light redirecting construction inwards for a length greater than 1 cm (AHO teaches a width of the channel defines a gap and the average gap is between 0.1 mm and 40 mm [claim 90], which overlaps the claim [as 1 cm is 10 mm].).
Regarding claim 10, AHO teaches: wherein the microstructured prismatic elements extend linearly along one dimension of the daylight redirecting construction (AHO teaches the microstructured prismatic elements extend linearly along one dimension [pg. 6, lines 15-30; Fig. 13A; pg. 18, lines 15-20]).
Regarding claim 11, AHO teaches: wherein the adhesive layer of the daylight redirecting construction comprises a diffusing agent (AHO teaches the adhesive layer comprises a diffusing agent [claim 12]).
Regarding claim 12, JORDAN further teaches: wherein the sealant is solid at room temperature (JORDAN teaches wax is used [Col. 14, lines 30-35]. Wax is inherently solid at room temperature as evidenced by SCHIRNEKER [Abstract].)
Regarding claim 14, AHO teaches: wherein the light redirecting construction allows transmission of visible light 
Regarding claim 15, AHO teaches: wherein the sealant penetrates into the channel at most 3 mm (AHO teaches the barrier elements penetrate from 0.5 mm to 20 mm [pg. 19, lines 15-20], which encompasses the claim. AHO teaches a width of the channel defines a gap and the average gap is between 0.1 mm and 40 mm [claim 90], which encompasses the claim.).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHO et al. (WO 2016/064669 A1), hereinafter AHO, and Jordan et al. (U.S. 10,711,453), hereinafter JORDAN, as applied to claim 1 above, and further in view of Paeglis et al. (U.S. 4,737,213), hereinafter PAEGLIS.
Regarding claim 2, AHO and JORDAN teach all of the limitations as stated above, including: further comprising applying masking tape to one or more of the major surfaces of the light redirecting construction along the edge of the light redirecting construction before application of the sealant to the edge (AHO teaches applying a sealing tape to an edge of the article [claim 38; claim 104; pg. 28, lines 15-20]), but silent to further comprising removing the masking tape after the application of the sealant to the edge. In the same field of endeavor, sealants, PAEGLIS teaches masking tape is temporarily fully adhered to seam prior to sealing [Col. 5, lines 39-45] and after cooling, the masking tape was removed to reveal the heat seal [Col. 8, lines 49-51]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AHO and JORDAN, by removing the masking tape after application of a sealant, as suggested by PAEGLIS, in order to minimize wrinkles and be aesthetically pleasing to the eye [Col. 8, lines 49-51].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHO et al. (WO 2016/064669 A1), hereinafter AHO, and Jordan et al. (U.S. 10,711,453), hereinafter JORDAN, as applied to claim 1 above, and further in view of Izzi et al. (U.S. PGPUB 2004/0001931), hereinafter IZZI.
Regarding claim 8, AHO and JORDAN teach all of the limitations stated above, but are silent as to: wherein the sealant has a melting point higher than 100°C. In the same field of endeavor, wax, IZZI teaches a wax with a melting point of 113°C [0141]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AHO and JORDAN, by having the wax with a melting point higher than 100°C, as suggested by IZZI, in order to have a minimum flow into the microstructured elements [0056].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHO et al. (WO 2016/064669 A1), hereinafter AHO, and Jordan et al. (U.S. 10,711,453), hereinafter JORDAN, as applied to claim 1 above, and further in view of Schirneker (U.S. 5,193,994), hereinafter SCHIRNEKER.
Regarding claim 13, AHO and JORDAN teach all of the limitations stated above, but are silent as to: wherein the sealant is a wax chosen from bee’s wax, paraffin wax, and wax-on. In the same field of endeavor, wax, SCHIRNEKER teaches material which is solid at room temperature such as wax or paraffin [Abstract]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AHO and JORDAN, by substituting the wax for paraffin, as suggested by SCHIRNEKER, as paraffin is a known material of wax. See KSR int'l Co. v. Teleflex Inc., .
Claim 1, 4-5, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, in view of Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO.
Regarding claim 1, SAKURAGI teaches: A method for reducing ingress of water into an edge of a light redirecting construction (SAKURAGI teaches a process for making a daylighting film [Abstract; Col. 5, lines 6-7]) comprising: providing a light redirecting construction having a first major surface and a second major surface opposite the first major surface (SAKURAGI teaches a base member with an inner surface (first surface (10a)) and a second surface major surface (10b) opposite the first surface [Fig. 1A; Col. 6, lines 5-9; Col. 6, lines 19-22]), and depositing a sealant on at least a portion of an edge of the light redirecting construction, wherein the light redirecting construction comprises: a light redirecting film comprising a plurality of microstructured prismatic elements (SAKURAGI teaches projections (11) [Col. 6, lines 11-18]), having a first major surface and a second major surface opposite the first major surface (SAKURAGI teaches the projections have a first major surface and a second surface (11b) opposite the first major surface [Fig. 1A]), an adhesive layer comprising an adhesive, wherein the adhesive layer has a first major surface and a second major surface opposite the first major surface (SAKURAGI teaches a bonding layer (14) that shows has a first major surface and a second major surface opposite the first major surface [Fig. 1A; Col. 6, lines 29-31]), a cover film having a first major surface and a second major surface opposite the first major surface (SAKURAGI teaches second base member (13) that has a first major surface (13a) and a second major surface (13b) opposite the first major surface [Fig. 1A; Col. 6, lines 29-31]), wherein the microstructured prismatic elements penetrate at least partially into the first major surface of the adhesive layer (SAKURAGI shows the projections penetrate at least into the first major surface of the bonding layer (14) [Fig. 1A]), wherein the second major surface of the adhesive layer is immediately adjacent to the first major surface of the cover film (SAKURAGI shows the bonding layer (14) is immediately adjacent to the first major surface (13a) of the base layer (13) [Fig. 1A]) wherein the light redirecting construction has at least one channel defined by the volume enclosed between the surface of the microstructured prismatic elements and the adhesive layer wherein the at least one channel extends from at least one edge of the light redirecting construction inwards (SAKURAGI teaches a gap (15) is defined between two of the first projections (11), and a bonding layer (14) is disposed in the gap (15) [Col. 6, lines 26-30]), wherein the sealant is a wax and penetrates in the channel at most 5 mm.
SAKURAGI is silent as to depositing a sealant on at least a portion of an edge of the light redirecting construction and wherein the sealant is a wax and penetrates in the channel at most 5 mm.
SAKURAGI is silent as to depositing a sealant on at least a portion of an edge of the light redirecting construction. In the same field of endeavor, sealants, PADIYATH teaches sealing members (1050) on at least a portion of an edge of the constructions [Figs. 9-12; 0117-0120]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SAKURAGI, by having a sealant on at least a portion of an edge of the constructions, as suggested by PADIYATH, in order to isolate the intervening space [0118].
SAKURAGI and PADIYATH are silent as to wherein the sealant is a wax and penetrates in the channel at most 5 mm. In the same field of endeavor, sealants, FARMILO teaches open ends may be sealed with gelatin or wax sheets [Col. 5, lines 19-21]. FARMILO teaches the edge 
Regarding claim 4, FARMILO further teaches: wherein the sealant reduces capillary flow of water into the channel with respect to a light redirecting construction lacking the sealant (FARMILO teaches the sealant is to prevent capillary action from retaining a liquid [Col. 2, lines 1-2]).
Regarding claim 5, FARMILO further teaches: wherein the sealant reduces water ingress into the channel with respect to a light redirecting construction lacking the sealant (FARMILO teaches the sealant is to prevent capillary action from retaining a liquid [Col. 2, lines 1-2], which would inherently reduce water/moisture ingress.).
Regarding claim 10, SAKURAGI teaches: wherein the microstructured prismatic elements extend linearly along one dimension of the daylight redirecting construction (SAKURAGI teaches the projection regions extend linearly along at least one dimension [Fig. 1A]).
Regarding claim 14, SAKURAGI teaches: wherein the light redirecting construction allows transmission of visible light (SAKURAGI teaches the projection regions appear with diffused light [Col. 21, lines 20-23]).
Regarding claim 15, FARMILO further teaches: wherein the sealant penetrates into the channel at most 3 mm (FARMILO teaches the edge on either side of the well (38) is about 2 mm .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of Paeglis et al. (U.S. 4,737,213), hereinafter PAEGLIS.
Regarding claim 2, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: further comprising applying masking tape to one or more of the major surfaces of the light redirecting construction along the edge of the light redirecting construction before application of the sealant to the edge, and further comprising removing the masking tape after the application of the sealant to the edge. In the same field of endeavor, sealants, PAEGLIS teaches masking tape is temporarily fully adhered to seam prior to sealing [Col. 5, lines 39-45] and after cooling, the masking tape was removed to reveal the heat seal [Col. 8, lines 49-51]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SAKURAGI, PADIYATH and FARMILO, by removing the masking tape after application of a sealant, as suggested by PAEGLIS, in order to minimize wrinkles and be aesthetically pleasing to the eye [Col. 8, lines 49-51].
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of KOTIK (U.S. PGPUB 2017/0098868).
Regarding claims 6-7, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: wherein the sealant covers at least 80% of the cross sectional area of the channel and wherein the sealant covers at least 99% of the cross sectional area of the channel. In the same field of endeavor, sealants, KOTIK teaches a sealed line (34) encloses an area that is about 100 percent of the are of the sides (22, 21) [0041]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SAKURAGI, PADIYATH and FARMILO, by having the sealant cover about 100 percent, as suggested by KOTIK, in order for an elastic member to be free of fluid inlets and outlets [0041].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of Izzi et al. (U.S. PGPUB 2004/0001931), hereinafter IZZI.
Regarding claim 8, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: wherein the sealant has a melting point higher than 100°C. In the same field of endeavor, wax, IZZI teaches a wax with a melting point of 113°C [0141]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SAKURAGI, PADIYATH and FARMILO, by having the wax with a melting point higher than 100°C, as suggested by IZZI, in order to have a minimum flow into the microstructured elements [0056].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of Soane et al. (U.S. PGPUB 2002/0053399), hereinafter SOANE.
Regarding claim 9, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: wherein the at least one channel extends from an edge of the light redirecting construction inwards for a length greater than 1 cm. In the same field of endeavor, channels, SOANE teaches the channels have length of 5.5 cm [0065]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SAKURAGI, PADIYATH and FARMILO, by having the channels with a length of 5.5 cm, as suggested by SOANE, in order to make microchannels of capillary dimension [0010].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of Oh et al. (U.S. PGPUB 2016/0187682), hereinafter OH.
Regarding claim 11, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: wherein the adhesive layer of the daylight redirecting construction comprises a diffusing agent.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi et al. (U.S. 9,863,593), SAKURAGI, Padiyath et al. (U.S. PGPUB 2014/0104689), hereinafter PADIYATH, and Farmilo et al. (U.S. 5,695,942), hereinafter FARMILO, as applied to claim 1 above, and further in view of Schirneker (U.S. 5,193,994), hereinafter SCHIRNEKER.
Regarding claims 12-13, SAKURAGI, PADIYATH and FARMILO teach all of the limitations as stated above, but are silent as to: wherein the sealant is solid at room temperature and wherein the sealant is a wax chosen from bee’s wax, paraffin wax, and wax-on. In the same field of endeavor, wax, SCHIRNEKER teaches material which is solid at room temperature such as wax or paraffin [Abstract]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SAKURAGI, PADIYATH and FARMILO, by substituting the wax for paraffin, as suggested by SCHIRNEKER, as paraffin is a known material of wax and wax is known to be solid at room temperature. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Free et al. (U.S. PGPUB 2013/0114142).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748